Per Curiam.

As far as the first and second causes of action in slander per se are concerned, the correct rule of pleading is as follows: “ Words which directly tend to injure or prejudice the reputation of the plaintiff in the way of any office held by him, or in the way of any lawful profession or trade carried on by him, are actionable without proof of special damage. In such cases, the plaintiff must allege in his statement of claim, and prove at the trial, that he held the office, or carried on the profession or trade, at the time when the words complained of were published. He must also allege and prove that the words were spoken in reference to his character or conduct in such office, *722profession or trade. There must he some reference, direct or indirect, in the words or in the circumstances attending their utterance, which connects the slander with such office or profession or trade. If the words merely impute to the plaintiff some misconduct unconnected with his office, profession, or trade, they are not actionable without proof of special damage: it is not sufficient that they are calculated to injure him therein.” (Gatley on Libel and Slander [3d ed.], p. 61. See, also, Sanderson v. Caldwell, 45 N. Y. 398, 405; Purdy v. Rochester Printing Co., 96 N. Y. 372, 376; Van Tassel v. Capron, 1 Denio 250, 252; Kinney v. Nash, 3 N. Y. 177-178.) The third cause of action should be amended as suggested by the court below.
The order should be affirmed, with $20 costs and disbursements and with leave to the plaintiff to serve an amended complaint on any or all causes of action as plaintiff may be advised within twenty days after service of order, with notice of entry, upon payment of said costs.
Glennon, J. P., Cohn, Callahan, Van Voobhis and Shientag, JJ ., concur.
Order unanimously affirmed, with $20 costs and disbursements, with leave to the plaintiff to serve an amended complaint on any or all causes of action as plaintiff may be advised, within twenty days after service of order, with notice of entry, on payment of said costs.